UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2126


In re: NIVALDO RIASCOS,

                    Petitioner.



                  On Petition for Writ of Mandamus. (1:19-cv-00254)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Nivaldo Riascos, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nivaldo Riascos petitions for a writ of mandamus, alleging that the district court has

unduly delayed ruling on his 28 U.S.C. § 2241 (2018) habeas petition. Riasco seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court recently took significant action in Riasco’s § 2241

petition—namely, extending the period for Riasco to file objections to the magistrate

judge’s report and recommendation. Accordingly, we deny the mandamus petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       PETITION DENIED




                                             2